Citation Nr: 0709891	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellan and spouset


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1965 to June 1971, 
and from May 1975 to February 1992.  (As to the latter 
period, although in January 2002, the service department only 
verified the period shown by the DD Form 214 of record, from 
December 1977 to February 1992, the DD Form 214 also reported 
that the veteran had additional active duty of slightly more 
than 6-1/2 years, only 4 years of which is accounted for by his 
earlier Naval service from 1965 to 1971.  Moreover, service 
personnel records show that he entered onto active duty May 
30, 1975, and served continuously until his separation in 
1992.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002.  In November 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Not all of the veteran's service medical records for his 
active duty in the Army from May 1975 to February 1992 are 
available.  Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

In this case, there is no medical or other contemporaneous 
evidence of a back disability from the time of the veteran's 
discharge from service in February 1992 until November 1998, 
when, according to records of treatment at Family Medical, 
P.C., he was seen for "follow up from ER seen Sunday [2 days 
earlier] for back pain."  The assessment was back strain.  
Three days later, his back was noted to be much better.  Back 
strain was again the assessment.  

Under these circumstances, it is essential that all available 
evidence of the condition of the veteran's back between his 
discharge in 1992 and this incident in 1998 be obtained.  In 
a letter dated in June 2004, the RO asked the veteran, among 
other things, to identify or submit any VA or private 
civilian records he had received for conditions including his 
back since service.  He did not identify or provide any 
records of treatment for his back during the key period from 
1992 to 1998; however, he did not deny having received 
treatment during this period, and, at a minimum, the November 
1998 emergency room treatment records would be highly 
relevant.  Thus, in view of the importance of any records 
during the gap between the veteran's discharge and the back 
strain in 1998, the agency of original jurisdiction (AOJ) 
should attempt to obtain any records of treatment or 
evaluation for a back condition during this period, in 
particular the records of his emergency room treatment in 
November 1998.  In addition, he should be asked to identify 
any treatment for a back condition between this incident in 
November 1998 and November 2003, the date that 
spondylolisthesis is shown.  

In addition, the veteran must be afforded an examination.  VA 
must provide the veteran with an examination when there is 
(1) competent evidence of current disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
may be associated with the veteran's service; but there is 
(4) insufficient competent medical evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

There is medical evidence of current disability.  Records 
from R. Stewart, D.C., dated from 2003 to 2005, for example, 
show a diagnosis of spondylolisthesis of L5.  The veteran 
states that he injured his back during service, meeting the 
2nd criterion.  In this regard, the appellant's testimony as 
to matters within his competence, such as the presence of 
certain injuries or symptoms during service, is sufficient to 
trigger an examination, especially here, where service 
medical records are unavailable.     

As to the 3rd element, Dr. Stewart, in November 2003, gave an 
opinion that spondylolisthesis was the main factor 
contributing to low back pain, and that it probably occurred 
or was worsened while the veteran was in the military.  In 
addition, in a February 2006 statement, R. Terry, M.D., 
indicated, in essence, that the veteran's history was not 
inconsistent with the presence of spondylolisthesis in 
service.  However, neither medical opinion took into account 
the 1998 back strain.  Dr. Terry's opinion was based on an 
assumption that the "arthritis" the veteran said had been 
diagnosed in service was, in reality, spondylolisthesis, as 
well as a history of helicopter jumps over a significant 
period of time, which is not apparent in the record.  In view 
of these factors, these opinions are not of sufficient 
probative value to make a decision, and the veteran must be 
afforded an examination.   

As to the veteran's history of helicopter jumps, at his 
hearing, he testified that he made "thousands" of jumps 
during service, laden with heavy packs.  However, the service 
personnel records show that the veteran spent 8 weeks in air 
assault training in 1975, for which he received an Air 
Assault Badge.  Otherwise, he was a gunner, then a grenadier, 
then, from 1978 to 1990, his specialties involved various 
leadership and/or instructor duties, such as team leader, 
squad leader, platoon leader, platoon leader class 
instructor, and senior instructor.  It is not apparent, from 
these records alone, the extent to which the veteran himself 
participated in helicopter jumps, and he should be invited to 
submit any evidence he has that would tend to corroborate his 
history, such as representative performance appraisals or 
position descriptions, or statements from fellow servicemen.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify and 
authorize the release of (or obtain and 
submit himself) all records of treatment 
(not previously submitted) or evaluation 
for back complaints from February 1992 to 
November 2003, to specifically include the 
emergency room treatment for his back, 
received on or about November 15, 1998.  
Obtain all records sufficiently 
identified.  

2.  Ask the veteran to submit any evidence 
which would tend to corroborate his 
assertions regarding the number of 
helicopter jumps that he states he 
participated in during service, such as 
representative performance appraisals or 
position descriptions, and/or statements 
from fellow servicemen.

3.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to determine the 
diagnosis of any back disorder(s) 
currently present, and whether any such 
current back disorder was of service 
onset.  Since service medical records are 
unavailable, the history of any in-service 
injuries and post-service symptoms must be 
as thorough and specific as possible.  In 
rendering the opinion, the examiner should 
review the available records pertaining to 
the November 1998 back strain, and discuss 
the effect of that incident on the 
veteran's current back disability.  In 
particular, if the examiner is of the 
opinion that a chronic back disability was 
present prior to that incident, the 
opinion should address whether this 
incident aggravated a pre-existing back 
condition.  All indicated studies, such as 
X-rays, should be conducted, and the 
results available to the examiner prior to 
his or her opinion.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review.  It 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  It is essential 
that the complete rationale for all 
opinions expressed be provided.  

4.  Thereafter, review the claim for 
service connection for a back disorder.  
If the claim is denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


